DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 08/25/2022 are acknowledged.  
In light of claim amendments and applicants’ clarifications, the previous 112(b) rejections are withdrawn.  
However, applicants’ arguments for the previous 103 rejections are found not persuasive.  Accordingly, the previous rejections have been maintained. Please see the examiners response to applicants below.     
With regard to previous non-statutory double patenting rejections, in absence of arguments and absence of filed terminal disclaimers, the rejections are maintained. 
Response to Arguments
Applicant’s arguments filed on 08/25/2022 have been fully considered but they are not persuasive, see the reasons below.   
Applicants’ argue that the cited Pillion mentions that the disclosed pharmaceutical compositions can be formulated for various routes of delivery beyond that of the nasal administration that it emphasizes and exemplifies. However, Pillion is silent with respect to how or why such alternative delivery routes for the disclosed pharmaceutical compositions would be effective in delivering insulin to the blood stream. And the Example section of Pillion is exclusively directed to the "Nasal Administration of Mixed Insulin Formulations Including Alkylglycosides". 
Claims require aqueous liquid pharmaceutical formulation with the recited components in it. So, there are no such limitations in the claim language. Even if, applicants incorporate mode of administrations in the claims, still it would be obvious in view of the art, because art provided guidance on possible mode of administrations. 
Applicants argue that Pillion discloses that nasally administered insulin formulations containing a TDM at a concentration of 1250 ug/ml show a robust increase in insulin absorption with minimal toxicity, but that insulin formulations containing TDM at a concentration of 600 pug/ml or less are disfavored because they are associated with reduced insulin absorption in the nasal cavity. 
Pillion established the fact that the pharmaceutical compositions of insulin or its analogs with alkyl glycosides show superior results over the compositions without alkyl glycosides, wherein alkyl glycoside is tetradecyl maltoside (TDM), and further teach that alkylglycosides such as TDM and DDM have been shown to stabilize protein formulations and increase their effective shelf-life. Claims just require the composition with the recited components in it. Addition of alkyl glycoside increases its stability and self-life. Claims do not require the absorption properties of the claimed composition. The absorption properties of composition depend on several factors, specifically, the concentrations of other components in the composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1-4, 7, 11, 14-17, 19-27, 29-30, 32-36, 38-39, 41, 44-47 and 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al (US 2016/0166695 A1) in view of Pillon et al (US 2012/0035103 A1).     
For Claims 1-4, 7, 21-23, 44-47 and 70:
Akers et al teach an insulin composition, wherein the composition comprises citrate, zinc ions and surfactant [see abstract, 0011-0015]; wherein "insulin" means human insulin or analogs of human insulin, viz., insulin lispro, insulin aspart, and insulin glulisine etc. [see 0049]; wherein composition is free of EDTA or complexing agents [see 0035, 0059 and 0141]; wherein the concentration of citrate is 15-35 mM [see 0013]; wherein the pH of the composition is ranges from 7 to 7.8 [see 0015]; wherein the concentration of insulin or its analog ranges from 100-500 IU/ml [see 0015].
In the above composition, citrate is Zinc binding species, and the composition is interpreted as an aqueous composition because the pH is associated with aqueous solutions. 
However, though Akers et al teach poloxamer 188 as a non-ionic surfactant, but silent on applicant’s non-ionic surfactant, viz., alkyl glycosides. 
The following prior art teach advantages of alkyl glycosides in the insulin compositions:
Pillon et al teach pharmaceutical compositions of insulin or its analogs with and without alkyl glycosides, wherein the compositions with alkyl glycosides show superior results over the compositions without alkyl glycosides [see Fig.1-6; example 1], wherein alkyl glycoside is tetradecyl maltoside (TDM) [see 0050]. Pillon et al further teach that alkylglycosides such as TDM and DDM have been shown to stabilize protein formulations and increase their effective shelf-life. TDM may serve a dual role, to both stabilize the mixtures of short-acting and long-acting insulins, and also to serve as an absorption-enhancing agent [see 0078].
Therefore, a skilled person in the art would be motivated to replace surfactant in the composition of Akers et al with alkyl glycoside of Pillon et al, because of its advantages in the insulin compositions. 
For claim 11:
Akers et al teach that zinc is in a concentration of about 0.2 to about 0.8 mM in the composition [see 0011].
For claims 14-17, 19-20:
Akers et al teach citrate, which is equivalent to or from citric acid [see 0061], in their compositions and also teach the concentrations of citrate and zinc [see 0011]. So, the logK value of Zn-citrate complex of prior art expected to be within the applicants’ recited claimed range. Similar logic is applicable to the concentration ranges. 
For claims 24-25:
Akers et al teach the concentration of surfactant poloxamer 188 in the range of 0.03 to 0.12% w/v [see 0015]. Pillon et al teach 0.125% TDM in their formulations [see figures].
For claims 26-27, 29-30, 32 and 34:
Akers et al teach that their composition further comprises tonicity agent, viz., glycerol and also comprises sodium chloride [see 0032, 0071, 0080 and 0126], and chloride in the range of 10-60 mM [see 0013]. Though prior art does not teach concentration >60 mM of chloride, but choosing a suitable concentration is considered as an optimizable parameter and therefore it is obvious. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
For claim 33:
The cited art teach same components in the formulation and the ionic strength is expected to be less than 40 mM. 
The ionic strength can be calculated from several ways, if applicants think the cited formula is critical or novel, then applicants need to explain, otherwise this limitation is redundant, absent evidence to the contrary. 
For claims 35-36:
Akers et al teach that the pH of the composition is ranges from 7 to 7.8 [see 0015];
For claim 39:
Akers et al further teach that their composition comprises preservative, such as m-cresol [see 0015].
For claim 41:
Applicants already acknowledged that nicotinamde or nicotinic acid increase the speed of absorption of insulin [see acknowledged WO91/09617 and WO2010/149772 in the Background of the Invention]. 


For claims 71-73:
The additional active agents have same functionality as that of insulin, and so it is obvious to include in the compositions to see any additional effects. In absence of such effects, these limitations are obvious. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e., applicants individual components in the composition and the advantages of alkyl glycosides in the insulin compositions etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
II. Claims 53, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al (US 2016/0166695 A1) in view of Pillon et al (US 2012/0035103 A1).     
Akers et al teach an insulin composition, wherein the composition comprises citrate, zinc ions and surfactant [see abstract, 0011-0015]; wherein "insulin" means human insulin or analogs of human insulin, viz., insulin lispro, insulin aspart, and insulin glulisine etc. [see 0049]; wherein composition is free of EDTA or complexing agents [see 0035, 0059 and 0141]; wherein the concentration of citrate is 15-35 mM [see 0013]; wherein the pH of the composition is ranges from 7 to 7.8 [see 0015]; wherein the concentration of insulin or its analog ranges from 100-500 IU/ml [see 0015].
In the above composition, citrate is Zinc binding species, and the composition is interpreted as an aqueous composition because the pH is associated with aqueous solutions. 
Akers et al teach citrate in their compositions and also teach the concentrations of citrate and zinc [see 0011]. So, the logK value of Zn-citrate complex of prior art expected to be within the applicants’ recited claimed range. Similar logic is applicable to the concentration ranges. 
Akers et al silent on alkyl glycoside in their compositions and also dry solid pharmaceutical composition. 
With regard to alkyl glycoside, Pillon et al teach pharmaceutical compositions of insulin or its analogs with and without alkyl glycosides, wherein the compositions with alkyl glycosides show superior results over the compositions without alkyl glycosides [see Fig.1-6; example 1], wherein alkyl glycoside is tetradecyl maltoside (TDM) [see 0050]. Pillon et al further teach that alkylglycosides such as TDM and DDM have been shown to stabilize protein formulations and increase their effective shelf-life. TDM may serve a dual role, to both stabilize the mixtures of short-acting and long-acting insulins, and also to serve as an absorption-enhancing agent [see 0078].
Therefore, a skilled person in the art would be motivated to replace surfactant in the composition of Akers et al with alkyl glycoside of Pillon et al, because of its advantages in the insulin compositions. 
With regard to dry solid pharmaceutical composition, the prior art teaches applicants components and these are expected to be dry before making aqueous composition. It is obvious to keep all the components in a composition form, which is convenient to mix for making an aqueous composition. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e., applicants individual components in the composition and the advantages of alkyl glycosides in the insulin compositions etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-4, 11, 17, 27, 29, 33-36 and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 14, 16, 18, 22-26, 28, 29, 34 and 37 of US copending Application No. 15/720017. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application applicants claim an aqueous liquid pharmaceutical formulation comprising: 
(i) an insulin compound, 
(ii) ionic zinc, 
(iii) a zinc binding species at a concentration of 1 mM or more selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25 °C, and 
(iv) a non-ionic surfactant which is an alkyl glycoside; and wherein the formulation is substantially free of EDTA and any other zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25 °C.
	The claims of copending Application No. 15720017 is also drawn to an aqueous liquid pharmaceutical formulation comprising an insulin analog, ionic zinc, citrate as zinc binding chelator and a surfactant polysorbate. The copending Application No. 15720017 does not specifically mention alkyl glycoside as the non-ionic surfactant. Maggio discloses the use of alkyl glycoside in the formulations of insulin. Maggio states that: “By adding alkyl glycosides as described in the present invention to the protein solutions during the course of purification and concentration by the means described above, aggregation can be reduced or eliminated” [0002]. MPEP section 2144.06 (I) clearly states that: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Hence one of ordinary skill in the art would replace the polysobate with alkyl glycoside to improve the aqueous composition that avoids aggregation of insulin.  This reads on instant claims 1, 44 and 46. Claims 2 and 3 of copending Application No. 15720017 is drawn to the insulin analogs and hence read on instant claims 3 and 4. Claims 7 and 8 of copending Application No. 15720017 is drawn to concentration of ionic zinc present in the composition and hence read on instant claim 11. Claims 14, 16, 34 and 37 of copending Application No. 15720017 is drawn to concentration of citrate present in the composition and hence read on instant claims 45 and 47. Claim 17 of copending Application No. 15720017 is drawn to molar ratio of ionic zinc to citrate present in the composition and hence read on instant claim 17. Claim 22 of copending Application No. 15720017 is drawn to tonicity modifier present in the composition and hence read on instant claims 27 and 29. Claims 23-26 of copending Application No. 15720017 is drawn to isotonic composition and hence read on instant claims 34-36. Claim 28 of copending Application No. 15720017 is drawn to preservative meta cresol present in the composition and hence read on instant claim 39. Claim 29 of copending Application No. 15720017 is drawn to ionic strength of the composition and hence read on instant claim 33. Therefore, the instant invention is obvious over the copending Application No. 15720017.

2.	Claims 1-4, 7, 11, 16, 17, 19, 21-23, 27, 29, 32, 33, 35-36, 38, 39, 41, 44-47, 58, 72 and 73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, 14, 16, 18, 22-26, 36, 38, 41, 42, 45, 50, 51, 71-73, 75-84 and 86-88 of US copending Application No. 16/337730. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application applicants claim an aqueous liquid pharmaceutical formulation comprising: 
(i) an insulin compound, 
(ii) ionic zinc, 
(iii) a zinc binding species at a concentration of 1 mM or more selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25 °C, and 
(iv) a non-ionic surfactant which is an alkyl glycoside; and wherein the formulation is substantially free of EDTA and any other zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25 °C.
	The claims of copending Application No. 16337730 is also drawn to an aqueous liquid pharmaceutical formulation comprising an insulin analog, ionic zinc, citrate as zinc binding chelator and a non-ionic surfactant (alkyl glycoside). This reads on instant claims 1, 44 and 46. Claims 5-7 of copending Application No. 16337730 are identical to instant claims 2-4. Claims 10 and 11 of copending Application No. 16337730 is drawn to concentration of insulin present in the composition and hence read on instant claim 7. Claims 12 and 86-88 of copending Application No. 16337730 is drawn to concentration of ionic zinc present in the composition and hence read on instant claim 11. Claims 16-17 of copending Application No. 16337730 are identical to instant claims 15 and 16. Claims 18-19 and 51 of copending Application No. 16337730 is drawn to concentration of citrate present in the composition and hence read on instant claims 45 and 47. Claim 20 of copending Application No. 16337730 is drawn to molar ratio of ionic zinc to citrate present in the composition and hence read on instant claim 17. Claim 21 of copending Application No. 16337730 are identical to instant claim 21. Claim 22 of copending Application No. 16337730 is drawn to concentration of zinc binding species present in the composition and hence read on instant claim 58. Claims 23-26, 81 and 82 of copending Application No. 16337730 is drawn to alkyl glycoside species in the composition and hence read on instant claims 21-23. Claims 36, 38, 83 and 84 of copending Application No. 15720017 is drawn to tonicity modifier present in the composition and hence read on instant claims 27 and 29. Claim 39 of copending Application No. 16337730 is drawn to chloride concentration and this reads on instant claim 32. Claims 41 and 42 of copending Application No. 16337730 is drawn to pH of the composition and hence read on instant claims 34-36. Claim 44 of copending Application No. 16337730 is identical to instant claim 38. Claim 45 of copending Application No. 16337730 is drawn to preservative meta cresol present in the composition and hence read on instant claim 39. Claim 47 of copending Application No. 16337730 is identical to instant claim 41. Claims 71-72 of copending Application No. 16337730 are identical to instant claims 72 and 73.   Therefore, the instant invention is obvious over the copending Application No. 16337730.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658